Citation Nr: 0911970	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
including as secondary to service-connected migraine 
headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches, prior to June 30, 2008.

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches after June 30, 2008.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Board previously remanded these claims in June 2007 and 
October 2008.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise regarding 
whether the veteran's hearing loss disability is related to 
noise exposure during service.  

2.  Prior to June 30, 2008, the Veteran's migraine headache 
disability was manifested by characteristic prostrating 
attacks averaging one in two months.

3.  Since June 30, 2008, the Veteran's migraine headache 
disability has been manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 C.F.R. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Prior to June 30, 2008, the criteria for a 30 percent 
evaluation for migraine headaches were met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  

3.  Since June 30, 2008, the criteria for a 50 percent 
evaluation for migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2003, letter, the RO advised the Veteran of the 
information and evidence necessary to substantiate his claims 
for service connection for hearing loss and headaches.  This 
letter informed the Veteran what evidence VA would be 
responsible for obtaining in support of his claims and what 
evidence VA would assist him in obtaining.

The Veteran's claim for an increased rating for migraine 
headaches stems from a disagreement with the initial rating 
assigned.  A May 2004 letter informed the Veteran of the 
evidence required to substantiate his claim for an increased 
rating for service-connected headaches.

A December 2008 letter informed the Veteran of how effective 
dates and disability ratings are determined.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran has been afforded VA 
examinations for claimed disabilities.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claims

A.  Service connection for hearing loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).


For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.

The Veteran had active service from July 1962 to July 1965.  
During service, the Veteran did not complain of hearing loss, 
and hearing loss was not diagnosed.  An audiogram at 
separation obtained the following findings:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
0
5
10

A post-service diagnosis of sensorineural hearing loss is 
first shown in 2004.   The Veteran claims service connection 
for hearing loss on both a direct and secondary basis.  He 
asserts that his hearing loss disability is related to his 
in-service noise he had as a mechanic and on firing ranges.  
He also argues that his hearing loss disability may be 
causally related to his service-connected migraine headaches.    

At a September 2004 VA examination, the Veteran reported a 
history of hearing difficulty since 1962.  He reported that 
his hearing loss was related to military noise exposure to 
tanks, gunfire and engine noise while in the military for 
three years as a tank driver with no benefit of routine noise 
protection.  He reported post-service noise exposure as a 
truck driver.  He also reported occasional exposure to power 
tools as a carpenter, with noise protection.  He reported 
frequent ringing and buzzing tinnitus in both ears that he 
first noticed in 1962.  Audiological evaluation revealed 
hearing loss as defined by § 3.385.  The VA examiner 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  The examiner opined that the Veteran's 
hearing loss is not related to head trauma during service. 

In a letter dated in January 2005, Dr. B.H., M.D., indicated 
that the Veteran was examined in January 2004.   Dr. B.H. 
noted that the Veteran reported significant military noise 
exposure in the past.   It was noted that the Veteran 
reported that he worked with a tank group and had significant 
impact noise.  It was noted that hearing tests showed a 
sloping sensorineural hearing loss with a maximal hearing 
loss dip at 3000 to 4000 Hertz.  Pure tone averages were 42 
in the right and 47 in the left.  Dr. B.H. opined that, with 
the Veteran's hearing loss and history, it is obvious that 
the Veteran's hearing loss is due to noise exposure incurred 
in service.  

A May 2008 VA audiological evaluation reflects that the 
examiner diagnosed hearing loss as defined by VA regulation.  
The examiner reviewed a September 2004 VA audiological 
evaluation and noted that the examination indicated that the 
Veteran had normal hearing in both ears at discharge. 

The Veteran had a VA examination in May 2008.  The examiner 
was requested to provide an opinion regarding whether 
migraine headaches aggravated the Veteran's non-service-
connected hearing loss.  The examiner opined that the 
Veteran's migraine headaches do not aggravate his 
sensorineural hearing loss.  

In this case, there are several medical opinions addressing 
the issue of service connection for hearing loss on both a 
direct and secondary basis.  The Board must address the 
conflicting VA and private medical evidence regarding a 
medical nexus.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by 
the examiners and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature. The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

The Board finds that the evidence is at least in equipoise 
regarding whether hearing loss is related to service.  The 
record does not contain any medical evidence linking the 
Veteran's currently diagnosed hearing loss to the head injury 
he sustained during service.  With respect to the issue of 
service connection on a direct basis, Dr. B. H. indicated 
that the Veteran's hearing loss was related to noise exposure 
during service.  The record also supports the Veteran's 
report of acoustic trauma from engine noise and gunfire.  The 
DD Form 214 reflects that the Veteran served as a vehicle 
mechanic and earned a marksman badge during service.  
Therefore, given the evidence of acoustic trauma during 
service and the favorable medical evidence linking his 
disability to such noise exposure, the Board concludes that 
service connection for hearing loss is warranted.  

Legal Criteria - disability ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches are rated according to criteria set forth in 
Diagnostic Code 8100.  A 30 percent is assignable for 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A maximum 50 percent rating is assignable for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124A, 
Diagnostic Code 8100 (2008).

The rating criteria do not define "prostrating," nor has the 
Court. By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

B.	Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches, prior to June 30, 2008.

Service treatment records noted that the Veteran was 
assaulted by GI's in October 1963 and sustained a nasal 
fracture.  

The Veteran had a VA examination in May 2003.  The Veteran 
reported a history of problematic headaches since an assault 
in service in 1963.  The Veteran reported that his headaches 
involved unilateral throbbing pain with photo and phonophobia 
and sometimes nausea and vomiting.  It was noted that the 
frequency of the headaches varied.  He sometimes had one or 
two headaches in a month.  The Veteran reported that his most 
recent severe headache was three months prior to the 
examination.  He reported that he was out of commission for 
two days, at bedrest in a quiet room and taking pain 
medication.  

VA outpatient treatment notes dated in November 2002 show 
that the Veteran reported that his migraines occurred two 
times a week.  

In a January 2004 rating decision, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
evaluation.  

In August 2002, the Veteran was seen by a private physician, 
Dr. S. H.  The Veteran complained of headaches.  He reported 
that his headaches had been severe but intermittent in the 
past month.  It was noted that the Veteran's frontal 
headaches tended to be throbbing.  They occurred in the 
morning or the afternoon and were associated with nausea.  
The Veteran reported occasional tingling in the arms and legs 
lasting for hours and associated with headache.  Vision was 
not affected.   Assessment was chronic headaches for over 
five years.   

Records from Dr. S.H., M.D., dated in December 2002, 
indicated that the Veteran's headaches were better.  
Assessment was migraine headaches, improved.  

A report of a private neurological evaluation, dated in 
February 2004, reflects that the Veteran reported a history 
of headaches since 1963.  He reported that, initially, he had 
headaches four to five times a year but his headaches had 
increased in frequency over the prior two years.  He reported 
that he experienced headaches every two to three weeks.  He 
reported that his headaches involved intense pain, usually 
beginning in the occipital, like a poker associated with 
nausea, vomiting, photo and phonophobia.  The headaches 
reportedly lasted up to two days.  The Veteran reported that 
his headaches were very severe and were disabling to him.  He 
reported that he had to stop what he was doing and stay still 
or not move.  He reported that, if the pain was very intense, 
he would stop driving if he was driving a truck.  

In an April 2004 statement, the Veteran reported that he 
experienced at least one headache per month.  The Veteran 
stated that his headaches required him to lie down and caused 
sensitivity to light and noise.  He indicated that his 
headaches lasted a couple of hours to a couple of days. 

Upon VA examination in September 2004, the Veteran reported 
having severe migraine headaches about eight times a year 
with frequency varied from a few weeks to a few months.  The 
Veteran reported that he had to take time off of work when 
severe migraines occurred.  He reported that his symptoms 
included severe throbbing headache starting from the back of 
the head to the front and sides, nausea, vomiting and 
photophobia.  There was no aura and no trigger.  The Veteran 
reported one hour from the onset of headache to the peak and 
reported that his headaches could last five to six days.  His 
headaches were relieved by being in a dark, quiet room.  The 
Veteran reported that he was unable to function when 
headaches occurred.  

The above evidence establishes that, during the relevant time 
period, the Veteran at times reported headaches that occurred 
on a monthly basis.  The February 2004 neurological 
evaluation and the Veteran's April 2004 statement indicated 
that the frequency of prostrating headaches was monthly.  
Such findings more nearly approximate the criteria for a 30 
percent evaluation under Diagnostic Code 8100.    In light of 
this evidence, the Board finds that a 30 percent evaluation 
is warranted prior to June 30, 2008.  A higher evaluation is 
not warranted because the evidence does not show that the 
Veteran's headache disability resulted in very frequent 
completely prostrating and prolonged attacks, capable of 
severe economic inadaptability.  

C.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches after June 30, 2008

A report of a June 2008 VA examination reflects that the 
Veteran reported that he had headaches three times per month 
and lasted several hours to a half a day at a time.  These 
headaches were accompanied by photophobia and phonophobia and 
temporary loss of function.  It was noted that the Veteran 
would go to be for one or two hours before re-starting his 
activities.  

The Board finds that a 50 percent rating is warranted for 
migraine headaches as of June 30, 2008.  The June 2008 VA 
examination report indicated that the Veteran had prostrating 
headaches three times a month.  Given the frequency of 
headaches as noted in the examination report, the June 2008 
examination establishes that severity of the Veteran's 
disability most nearly approximates frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  Accordingly, a 50 percent rating is 
warranted from June 30, 2008.     

The Board has considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that Veteran's migraine headache disability, 
alone, causes marked interference with employment (beyond 
that contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Prior to June 30, 2008, a 30 percent evaluation is granted 
for migraine headaches, subject to regulations governing the 
payment of monetary benefits.

After June 30, 2008, a 50 percent evaluation is granted for 
migraine headaches, subject to regulations governing the 
payment of monetary benefits.

Service connection for hearing loss is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


